

117 HRES 683 IH: Expressing support for the recognition of September 27, 2021, to October 3, 2021, as “Asian American and Native American Pacific Islander-Serving Institutions Week”.
U.S. House of Representatives
2021-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 683IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2021Ms. Chu (for herself, Mr. Takano, Mr. Case, Ms. DelBene, Mr. Kahele, Mrs. Lee of Nevada, Ms. Lee of California, Mr. Lieu, Ms. Meng, Mrs. Radewagen, Mr. Sablan, Mr. San Nicolas, Mr. Smith of Washington, Mr. Suozzi, Mr. Bera, and Ms. Williams of Georgia) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for the recognition of September 27, 2021, to October 3, 2021, as Asian American and Native American Pacific Islander-Serving Institutions Week.Whereas Asian American and Native American Pacific Islander-serving institutions are degree-granting postsecondary institutions that have an undergraduate enrollment of not less than 10 percent of Asian American and Pacific Islander students;Whereas the purpose of the Asian American and Native American Pacific Islander-serving institutions program is to improve the availability and quality of postsecondary education programs to serve Asian American and Pacific Islander and low-income students;Whereas the Asian American and Native American Pacific Islander-serving institutions program was originally authorized on September 27, 2007, by the College Cost Reduction and Access Act of 2007;Whereas, since 2007, some 217 colleges and universities have been eligible as Asian American and Native American Pacific Islander-serving institutions throughout the United States, including the United States territories;Whereas today there are currently 166 eligible Asian American and Native American Pacific Islander-serving institutions operating in the United States, including the United States territories;Whereas, as of the 2020–2021 academic year, 38 Asian American and Native American Pacific Islander-serving institutions are or have been funded in the United States, including the United States territories;Whereas Asian American and Native American Pacific Islander-serving institutions are of critical importance, as they enroll and graduate large proportions of Asian American, Native Hawaiian, and Pacific Islander college students, the majority of whom are overwhelmingly low-income and first-generation;Whereas Asian American and Native American Pacific Islander-serving institutions comprise over 5 percent of all institutions of higher education, yet enroll 40 percent of all Asian American, Native Hawaiian, and Pacific Islander undergraduate students in the United States, including the United States territories;Whereas Asian American and Native American Pacific Islander-serving institutions employ many of the Nation’s Asian American, Native Hawaiian, and Pacific Islander faculty, staff, and administrators;Whereas Asian American and Native American Pacific Islander-serving institutions award almost half of the associate’s degrees and approximately one-third of the bachelor’s degrees attained by all Asian American, Native Hawaiian, and Pacific Islander college students;Whereas over half of the funded Asian American and Native American Pacific Islander-serving institutions have an Asian American, Native Hawaiian, and Pacific Islander enrollment of over 20 percent;Whereas one-third of the funded Asian American and Native American Pacific Islander-serving institutions maintain active Asian American, Native Hawaiian, and Pacific Islander studies programs that play a vital role in preserving the heritage, culture, history, and experiences of Asian Americans, Native Hawaiians, and Pacific Islanders;Whereas Asian American and Native American Pacific Islander-serving institutions create culturally relevant academic programming, research, and services to support low-income and first-generation students and increase the graduation rates and educational experiences of Asian American, Native Hawaiian, and Pacific Islander students;Whereas celebrating the vast contributions of Asian American and Native American Pacific Islander-serving institutions strengthens the culture of the United States; andWhereas the achievements and goals of Asian American and Native American Pacific Islander-serving institutions deserve national recognition: Now, therefore, be itThat the House of Representatives—(1)recognizes the achievements and goals of Asian American and Native American Pacific Islander-serving institutions in their work to provide quality educational opportunities to Asian American, Native Hawaiian, Pacific Islander, and other students who attend their institutions; (2)encourages institutions of higher education that are eligible for designation as an Asian American and Native American Pacific Islander-serving institution to obtain such designation and establish programs to serve the unique needs of Asian American, Native Hawaiian, and Pacific Islander students and families; and (3)calls on the people of the United States to observe Asian American and Native American Pacific Islander-Serving Institutions Week with appropriate ceremonies, activities, and programs to demonstrate support for Asian American and Native American Pacific Islander-serving institutions.